Raucci, J. This cause comes on to be heard on the stipulation of Respondent to pay Claimant $7,888.52. Ordinarily, we would accept the stipulation and award Claimant the sum sought. However, to do that in this case would require us to ignore what is evident from a cursory examination of the documents submitted. The complaint seeks payment for electrical services provided the Department of Mental Health and Developmental Disabilities from December 16,1977, to February 17,1978. The complaint was filed on April 13,1984, a period of time six years after the provision of the electric services, and 5/4 years after the expiration of the fiscal year in which the services were provided. Accordingly, from the face of the pleadings, the claim is barred by the five-year statute of limitations. It is therefore ordered that this claim be, and is hereby, dismissed.